Cuff, J.
Proposed order of publication in application under section 7-a of the Domestic Relations Law not signed. Petition fails to show the residential histories of him and his wife. Petition merely states that on June 14,1936, couple were married at Bay Shore, New York; that “ thereafter ” they resided at Mineóla, New York. If it was intended to say that after the marriage the couple resided continuously at Mineóla, of course that is not stated. Utmost care should be exercised in preparation of this form of petition. The residence of the couple is of vital importance. The notice should appear in publications where the absent spouse or her friends or relatives will be likely to see- it. That can only be accomplished if the notice appears in the press in a community where the couple were best known. The. community where the wife lived before her marriage and all neighborhoods in which the couple lived during marriage, with dates, should be revealed. The improper dissolution of a marriage with all the complications that may follow should be avoided. The State has required that publication of the application must be made. Unless that publication is effective, unless it is given in a community or communities where it will inform those who might know the absent spouse and her whereabouts, if living, it is meaningless and a flouting of the spirit and intent of the law. This order may be re-presented upon a proper petition.